Citation Nr: 0005316	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  91-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether the appellant is entitled to accrued disability 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) related to left lower extremity 
amputations in 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service during World War II.  
He died in November 1989.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1995, and remanded for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

Congress amended 38 U.S.C.A. § 1151 in 1996, the purpose of 
which was to change the requirements concerning negligence 
for recovery under § 1151.  This change is effective October 
1, 1997, and can be construed to affect only claims filed on 
or after that date.  The claim now before the Board on appeal 
was initially filed before 1997, and the Board will proceed 
on the basis that the more restrictive legislative changes do 
not apply to this matter.

The veteran filed a 7 page letter in August 1988 that was 
construed by the RO as a claim for benefits under 38 U.S.C.A. 
§ 351 (now § 1151), for amputation of his left leg.  His 
claim was denied by rating action in March 1989.  The 
appellant, on behalf of the veteran, submitted additional 
statements on behalf of the veteran's claim in August and 
October 1989.  In hearing testimony in December 1989, it was 
stated that the issue the appellant was pursuing was 
entitlement to benefits under 38 U.S.C.A. § 351 regarding 
amputation of the veteran's leg.  This issue was addressed in 
a Hearing Officer's decision in December 1990, a statement of 
the case was issued in January 1991, the appellant submitted 
a written statement in January 1991, and VA Form 1-9 was 
submitted in May 1991.  An additional written statement was 
submitted in May 1991.

A rating action in February 1990 denied service connection 
for the cause of the veteran's death, and the appellant was 
so notified, to include her appellate rights, in March 1990.  
The appellant, in a statement in May 1991, wrote that 
"[W]hen I was denied the first time, they told me it was not 
due to anything from the war.  You're wrong he died from the 
war in that hospital."  Even if the Board were to construe 
this as an notice of disagreement (NOD) to the February 1990 
rating action, it was not timely filed.  38 C.F.R. §§ 20.201, 
20.302.  If the appellant seeks to apply to reopen a claim 
for service connection for the cause of the veteran's death 
with new and material evidence, she must file such an 
application and the supporting evidence with the RO.

A rating determination in August 1999 denied service 
connection for the cause of the veteran's death, Dependent's 
Education Assistance, and Dependency and Indemnity 
Compensation (DIC), under 38 U.S.C.A. § 1151.  A supplemental 
statement of the case (SSOC) issued to the appellant in 
August 1999 showed the aforementioned as "issues."  The 
Board, however, does not find that a NOD had been filed prior 
to August 1999 SSOC.  Accordingly, the August 1999 
communication was only the notification of the rating 
determination denying these claims.  In the absence of a NOD, 
these issues are not on appeal.  38 C.F.R. § 20.200.  The 
filing of a notice of disagreement initiates the appellate 
process.  See Ledford v. West, 136 F.3d 776 (Fed. Cir 1998).  
Since the RO's action in August 1999 may have mislead the 
claimant as to the appellate status of these issues, the RO 
should again provide the claimant with notice of the rating 
determinations as well as her appellate rights.

The Board notes that in regard to the issue on appeal, the 
benefit claimed by the veteran was related solely to the leg 
amputation.  The appellant has tried to include medical 
treatment in 1985 and 1986 and removal of a kidney as part of 
the issue, but the accrued claim is limited to the leg 
amputation, as raised by the veteran.  Jones v. Brown, 8 Vet. 
App. 558 (1996), rev'd sub nom. Jones v. West, 136 F. 3rd 
1296 (Fed. Cir. 1998).  The alleged kidney removal will be 
briefly discussed below.  


FINDINGS OF FACT

1.  The veteran had severe peripheral vascular disease 
requiring axillofemoral bypass in 1985. 

2.  The amputation of the left foot in 1986 was elective; 
vascular insufficiency for healing required left below-the-
knee amputation, and finally left-above-the-knee amputation, 
in 1986.

3.  The veteran filed a claim for disability benefits under 
38 U.S.C.A. § 1151 (then 38 U.S.C.A. § 351) for left leg 
amputation in 1988.

4.  There is no competent medical opinion that the left lower 
extremity amputations in 1986 were actually the result of 
disease or injury or an aggravation of the existing 
peripheral vascular disease, related to VA medical or 
surgical care.


CONCLUSION OF LAW

The claim for disability benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), related to left 
lower extremity amputations in 1986, for accrued benefit 
purposes, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for benefits under 38 U.S.C.A. § 1151 is similar to a 
claim for service connection, with the principle distinction 
that the focus is upon VA care, not the claimant's period of 
service, and the principle of well groundedness is 
applicable.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were service connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)  	General.  Where it is determined 
that there is additional disability resulting 
from a disease or injury or an aggravation of 
an existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)  	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)  	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)  	As applied to examinations, the 
physical condition prior to the disease or 
injury will be the condition at time of 
beginning the physical examination as a 
result of which the disease or injury was 
sustained. 
(ii)  	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	  Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or natural 
progress of disease or injuries for which the 
training, or hospitalization, etc., was 
authorized. 
(c)	  Cause.  In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	  It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as the 
result of training, hospitalization, medical 
or surgical treatment, or examination. 
(3)	  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	  When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	  Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program.  For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training.  For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.  A meticulous examination 
into all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the injury. 
(6)	  Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section.  Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)

Where death occurred on or after December 1, 1962, periodic 
monetary benefits authorized under laws administered by the 
Veteran's Administration, to which a payee was entitled at 
his death under existing ratings or decisions, or those based 
on evidence in the file at date of death, and due and unpaid 
for a period not to exceed 1 year prior to the last date of 
entitlement as provided in § 3.500(g) will, upon the death of 
such person, be paid to his spouse.  38 U.S.C.A. § 5121 
(1988); 38 C.F.R. § 3.1000(a) (1988).  




Factual Background

The veteran was hospitalized at a VA medical facility in 
January and February 1985, with a diagnosis of Berger's 
disease (focal glomerulonephritis) for 3 years.  He had 
noticed discoloration and changes in the toes 3-4 months 
earlier.  He stated that he had an embolus from bifurcation 
of the aorta 2 years ago, and had similar symptoms at that 
time.  His medical history included cancer of the lower lip, 
resected in 1975, and cigarette smoking for 40 years.  He was 
admitted for an arteriography of the legs that revealed high-
grade stenosis in the aorta at bifurcation at the site of 
previous endarterectomy.  

During hospitalization, the veteran underwent an exploratory 
laparotomy, dacryon aorto left iliac anastomosis of 
ureterostomy closure of left ureterostomy, and placement of 
bilateral double J ureteral stents.  A complication during 
the procedure was transection of the right ureter, and failed 
right to left uretero-ureterostomy, and as a result 
ureterocystostomy was performed.  Post-operatively he 
developed necrosis and skin loss at the junction of the 
midline and upper transverse incision with abdominal wall 
fluid drainage which was treated with Betadine wet to dry 
dressings.  There was surgery for the seroma of the left 
groin and devitalized skin at abdominal wound.  An IVP 
(intervenous pyelogram) on January 29, 1985, showed both 
kidneys.  Subsequent thereto he did well and was discharged 
in February 1985.  

A March 20, 1985 vascular clinic record noted that the 
veteran would be seen for the gangrene toes in 3 weeks in 
regard to amputation.

The veteran was briefly hospitalized in July 1985 for 
bilateral stent removal.  It was noted at that time that he 
had dry gangrene in the left big toe and right 2nd toe.

The veteran was hospitalized again in November and December 
1985.  It was noted that he had been recovering well from the 
aorto left iliac and right femoral bypass graft in January 
1985.  The veteran had hit his left toes on a door one month 
before, and they had subsequently become blue with increasing 
pain.  He was admitted because of possible clot in the left 
axillofemoral graft.  Surgery showed that he did not have a 
clotted left axillofemoral bypass graft, but instead stenosis 
of the axillary artery.  There was exploration of the 
popliteal artery, revision of the axillofemoral bypass graft 
and endarterectomy of the axillary artery.  There were no 
complications and he did well post-operatively.  Examination 
of the extremities showed some cyanosis with sluggish 
capillary refill of the left toe, and the left great toe and 
4th toes were tender.  The left foot was slightly colder than 
the right.

The veteran was hospitalized briefly in January 1986 with 
complaints of fever and chills.  His extremities were warm 
and there was no evidence of graft occlusion.

An intravenous urogram in early June 1986 showed both 
kidneys.

The veteran was hospitalized in June 1986.  It was recorded 
that two weeks before he noticed increasing cyanosis of his 
left toes, and increasing pain.  He was seen at the vascular 
clinic in late May 1986 and the pain was felt to be secondary 
to venous engorgement.  He was admitted for Heparin therapy.  
The veteran reported left great toe amputation to the first 
digit one-year before, and the "toe just fell off due to 
gangrene, no surgical amputation."  The diagnosis was 
ischemia of the left large toe, secondary to peripheral 
vascular disease.  

The veteran was seen at a VA emergency clinic July 1, 1986 
for left foot pain.  It was reported that the veteran's left 
foot was turning blue and was cold.  The pain was making it 
awkward to walk.  The foot had been turning blue for 3 
months, and he had been to the emergency room the Monday 
before for the same thing, and had been sent home without 
being seen by surgery.  His skin was warm and dry, and the 
color pink.  The toes remained cool and purplish pink in 
color.  There was physical examination of the left foot and 
vascular surgery consultation.  It was noted that the 
veteran's left foot was warm to the distal MP 
(metatarsophalangeal) joint.  Toes 1-3 were with venous 
congestion, no gangrene.  The impression was inferior 
ischemic changes to the left toes, 1-3.  Medication was 
prescribed, there was to be follow-up in 2 weeks, and the 
veteran was to stop smoking.  

The veteran was again seen at the emergency room August 6, 
1986, complaining of "gangrene" of the left big toe.  It 
was recorded that he had gangrene about 1 week before.  He 
was admitted to the vascular ward for 2 days and given 
"blood thinners."  Examination showed some of the toes were 
turning black on the top.  He was treated, stabilized and 
discharged on the 7th.  He was to be seen at the vascular 
surgery clinic on the 13th for follow-up.  He was instructed 
on medication, care of his feet and toes, and to return 
immediately if fever/chills developed.  The impression was 
dry gangrene, 1st and 2nd toes.  When he was seen on August 
19, physical examination showed dry gangrene on the left 
hallux, with erythema over the distal metatarsal area.  There 
was also dry gangrene on the tip of the 2nd toe.  The 
recommendation was resection at the level where the skin was 
viable and allowed closure; vascular studies "preop."; and to 
return after studies for scheduling.  Vascular studies were 
performed August 22, 1986.  

The veteran was again seen at a VA clinic August 26, 1986, 
complaining of increasing pain in the great toe.  Examination 
showed the dry gangrene to be unchanged.  Discussed with the 
veteran were the options of doing nothing and living with the 
pain, and analgesics; transmetatarsal amputation, with the 
risk of not healing; and Syme's amputation, and the risk of 
not healing.  Transmetatarsal amputation on September 2, 1986 
was decided upon.  

When the veteran was admitted to a VA hospital in September 
1986 he had gangrenous toes on the left foot.  The past 
medical history included the notation of  "[L]ung carcinoma 
resection in 1972."  The veteran underwent a transmetatarsal 
amputation of the left foot.  Post-operatively he developed 
an infection of this area and necrosis.  He then underwent a 
left below-the-knee amputation.  This time the wound was not 
closed; however, approximately 7 days post-operatively the 
wound again became ischemic and necrotic looking.  Finally 
the veteran underwent a left above the knee amputation of the 
left lower extremity.  This time post-operatively the wound 
remained viable and non-infected.  He was discharged in 
October 1986 and preferred to return home for a time before 
continuing with physical therapy.  The discharge diagnosis 
was gangrene secondary to peripheral vascular disease of the 
left lower extremity.  

Progress notes associated with the hospitalization in 
September and October 1986 show an October 3, 1986 vascular 
surgery entry.  It was indicated that the femoral graft was 
patent; however, it could not be determined that this was 
adequate to provide sufficient blood flow for healing.  An 
angiogram would help in this regard.  The possibilities 
included AK (above-the-knee amputation) versus "re-vasc" or 
both.  An "angio" would guide the decision.  A vascular 
surgery note of October 6, 1986, indicated that the PT 
(patient) was evaluated and BKA (below-the-knee amputation) 
was healing poorly, and angiogram to check the vascular 
inflow was suggested.  There was to be a call to arrange 
this.  An October 7, 1986, entry was to the effect that, in 
view of overall clinical picture and recommendation of 
vascular surgery, will cancel revision/possible AKA today and 
plan angiogram as recommended.  An October 9, 1986, entry 
noted that the veteran steadfastly refused angiogram despite 
concern regarding potential healing of higher amputation at 
AK (above-the-knee) level.  The relative "benefits, risks 
and potential complications of angiogram, vascular 
procedures, and further amputation to AK level discussed with 
PT and he wishes to proceed with AKA."  

In file are the Request for Administration of Anesthesia and 
for Performance of Operations and Other Procedures, signed by 
the veteran for the surgeries performed while he was 
hospitalized in September and October 1986.  These are the 
consent forms for the surgeries, and note that the patient 
has been counseled as to the attendant risks and expected 
results.

The veteran was hospitalized in January and February 1987 for 
prosthesis, sitting, and ambulation training.  The veteran 
denied any problems with the stumps except for occasional 
pain.  It was recorded that he had a long history of 
peripheral vascular disease, with a left AKA in October 1986, 
after developing gangrene and failure of multiple distal 
amputations.  There was no history of diabetes mellitus, 
coronary artery disease, myocardial infarction, chronic 
obstructive pulmonary disease, visual disturbances, or any 
other disease limiting ambulation.  It was found that he was 
not compliant with his hypertensive medication.  He was 
provided various therapies and psychological evaluation for 
depression.  

The veteran in a statement, supplemented by the appellant, in 
August 1988, indicated that because of financial pressure the 
veteran had to go the VA for medical treatment in 1985.  The 
appellant reported surgical errors, that a doctor wanted to 
remove one of the veteran's kidneys's because it was in the 
way, and that some of the veteran's toes fell off after his 2 
surgeries in 1985.  Problems in getting the veteran treatment 
beginning in March 1986 were recounted, and it was noted that 
there were 4-5 visits to the emergency room.  It was reported 
that the veteran had 4 amputations on his left foot and leg 
in September 1986, and it was affirmed that if the veteran 
had been admitted the first time he went to the emergency 
room, some of his leg might have been saved.  

The appellant, in a statement on behalf of the veteran in 
August 1989, reported that the veteran would not have lost 
all of his leg if "they would have taken him in emergency 
the 1st time."  She pointed out that the veteran did not have 
diabetes, and that in May they found out that when he was in 
the hospital, a kidney was removed and they were never told.  
She was trying to get a hold of Dr. Ali, to write a letter 
that the veteran only 1 kidney.  It was recounted how on May 
16, Dr. Ali B. awakened the veteran to ask him why he never 
reported that he only had 1 kidney.  The appellant also 
recounted stories concerning the veteran's hospitalization 
for cancer, and events that she believed should not have 
happened.  

The veteran was hospitalized in April and early May 1989 
concerning his lung cancer.  Later in May 1989 he was 
hospitalized for probable transient ischemic attack.  It was 
noted that squamous cell carcinoma of the right lung had been 
diagnosed in April 1989.  Examination of the lower 
extremities showed the above-the-knee amputation, and no 
clubbing, cyanosis or edema on the right.  During the 
hospitalization, an electrocardiogram was significant for 
myocardial injury.  He was also found to have prostate 
carcinoma with bladder neck obstruction.  He was hospitalized 
again in September 1989 with dehydration and hypercalcemia.  
It was noted that he had refused all treatment for his lung 
cancer.  

In October 1989 the appellant again reported the veteran was 
missing one kidney, and how hard it was for him to function 
on one kidney.  She also reported that a week before his foot 
was amputated a doctor told the veteran his foot was fine, 
and then they amputated his foot and leg four times within 5 
weeks.  She also wanted to know who removed his kidney.

The terminal hospital summary, in October and November 1989, 
noted that the veteran was DNR (do not resuscitate), agreed 
by both the veteran and his spouse.  Reference as made to his 
severe peripheral vascular disease, status-post bilateral 
axillofemoral bypass in 1985, and status-post above-the-knee 
amputation to gangrene in 1986.  

The appellant provided testimony before the RO, in December 
1989.  She reported that DR. K. told her, that during the 
veteran's surgery in January and February 1985, a tube was 
cut too short, and extra surgery was necessary, and the 
surgery was longer.  In March she took the veteran to the 
emergency room because his toes were getting black with 
gangrene, his foot was swollen, and he could hardly walk.  
The veteran was taken to the emergency room 5 or 6 times, and 
each time he was sent home.  The last time in August 1986 he 
was turned back again, so she called the hospital 
administrator and an appointment was set up for amputation of 
the veteran's foot because they had let it go too long.  When 
they looked at his foot, the toe was already deteriorating, 
falling off from gangrene, Transcript (t.) pp. 1, 2, and 3.  
She also talked about his kidney, T. pp. 3 and 4.  The 
appellant noted the original injury to the veteran's foot, 
that he had foot problems since then and that when he went in 
1985 "some of his toe had already fallen off, T. pp. 5 and 
6.  

The appellant, in a statement in January 1990, reported trips 
to the emergency room from March to August, when the veteran 
had gangrene in the toes and tremendous pain.  She believed 
that if he had been admitted in May or June, he would not 
have lost all of his leg and foot.  In her substantive appeal 
in March 1991, the appellant again reiterated her claim 
concerning negligent care for the veteran with the loss of 
his foot and leg.  

Received in December 1990 were copies of records associated 
with the appellant's Tort claim filed in January 1990.  The 
claim, as filed by the appellant, covered the veteran's 
treatment for the years from 1985 to 1988, noting failure to 
provide patient care and admittance to hospital in emergency 
visit in March, May, and June 1986.  She was asking for 
$150,000.  In November 1990 the appellant signed a settlement 
for $3,000 for her claim for damages for negligent diagnosis 
and treatment of and/or resulting in nephrectomy, axillo 
bifemoral bypass, leg amputation and cancer, and failure to 
provide an informed consent to decedent, and for any and all 
other claims or causes of action or other damages resulting 
directly or indirectly from the occurrences mentioned herein.  

Per the November 1995 remand, in January 1996, the RO 
requested additional information and evidence concerning the 
appellant's tort claim.  The response, later in January 1996, 
was to the effect the claim was settled on December 1, 1990 
by payment of $3,000 to the appellant, and that upon 
disposition of such a claim the medical records were returned 
to the Medical Center.  

VA physician, Dr. O. K., in an requested opinion in April 
1998, noted that there was no autopsy in the records, and no 
terminal illness notes were seen; however, it was opined that 
the veteran died from respiratory failure due to cancer of 
the lung and was not related to his leg amputation done 4 
years before for "diabetes and periphero-vascular 
insufficiency."

In June 1999, several medical questions were posed to a VA 
physician, for an opinion.  The questions included:  

"Did the veteran develop any additional disability 
due to disease or injury sustained as a consequence 
of VA treatment in 1985 and 1986 (as opposed to 
additional disability consequent to the natural 
progression of any underlying disease or injury)?"  

"Did the veteran develop additional disability 
through aggravation or worsening of any underlying 
disorder, and if so, what was the degree of 
aggravation/worsening?

The response to both questions was a "firm" "NO!"  The VA 
physician then related the circumstances of the aorto-femoral 
bypass grafts in 1985, the documentation showing both 
kidney's in February and May 1985,and June 1986, and the 
absence of any documentation concerning removal of a kidney.



Analysis

As noted above, a claim for benefits under 38 U.S.C.A. § 1151 
is similar to a claim for service connection, with the 
principle distinction that the focus is upon VA care, not the 
claimant's period of service.  The basic elements are 
evidence of current disability, evidence of disease or injury 
due to VA medical or surgical care, and evidence that there 
is a causal nexus between disease or injury due to VA medical 
or surgical care and the current disability.  

In this case, there is medical evidence of amputations of the 
lower extremity and to this extent the first element of a 
well-grounded claim is satisfied.  As an aside, the Board 
notes that the current record does not show removal of a 
kidney.  Thus, any claim founded on the premise that the 
claimed disability is an absent kidney is not well grounded.  
The record also contains ample evidence of VA medical and 
surgical care, including amputations.  For purposes of this 
claim, the Board will assume that disease or injury, at least 
in the form of amputation, due to VA care is shown.  

Even assuming the current record satisfies the first two 
elements of a well-grounded claim, it clearly does not 
satisfy the third element.  In this matter, given the nature 
of the facts and the claim, only medical evidence could 
establish that the veteran sustained an additional 
disability, beyond that contemplated by the surgical and 
medical care.   The claimant has come forward with no 
competent medical evidence to support her claim.  She appears 
to rely generally on the fact that VA treatment included 
amputations to establish the element of causation.  She has 
also raised a number of general lay theories about 
disabilities allegedly linked to delayed or otherwise flawed 
VA medical or surgical treatment.  She is not shown to 
possess appropriate medical expertise to render any competent 
medical opinion in this complex fact situation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, her lay assertions 
can not establish a causal link between VA medical or 
surgical care and disability or death.  Therefore, the 
appellant's claims fails, as it is not well grounded.

The Board notes the claimant's allegations that physician's 
told her that the veteran sustained additional disability as 
a result of actions or omissions by VA. The Board must 
respectfully point out to the appellant that the Court has 
held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this case, the 
RO has gone beyond the duty to inform set out in Robinette by 
attempting to secure all the clinical records of the 
physician's in question.  None of these records contains the 
opinions or comments that the claimant alleged the medical 
providers made to support her claim.  Accordingly, the Board 
finds there is no further duty to inform.  Furthermore, the 
claimant was put on notice at the time of the prior remand of 
the elements of a well-grounded claim and the types of 
evidence required to establish these elements.  She was also 
expressly advised of the requirements of Robinette.

The Board does not doubt the good faith recitation by the 
appellant in regard to the trips to the emergency room, and 
the pain experienced by the veteran, but a lay person is not 
capable of offering evidence requiring medical knowledge and 
lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).   In regard to treatment in 1986, the Board points 
out that the veteran was hospitalized in June 1986 for 
Heparin therapy.  He had a vascular surgery consultation in 
July, and there was no left toe gangrene reported at that 
time.  He was also held overnight, August 6-7, 1986, and 
instructed to follow-up the 13th.  He did have dry gangrene 
at that time.  When he returned the 19th, surgery and pre-
operative vascular studies were recommended.  It appears that 
subsequent surgery was elective, based on the August 26, 
1986, record noting options provided the veteran in regard to 
his foot pain.  In summary, the veteran experienced bouts of 
dry gangrene involving his left toes in 1985 and 1986.  The 
surgery in 1986 was not due to progression of the dry 
gangrene, but due to the pain associated with the peripheral 
vascular disease as it affected the left foot and toes.  The 
appellant has not submitted any medical evidence showing that 
gangrene had advanced in 1986 due to VA treatment or non-
treatment, and the appellant herself is not shown to possess 
the medical expertise to determine the etiology of the 
veteran's various medical symptoms or their relationship to 
VA treatment, and her claims of medical causation are of no 
probative value.  Espiritu, supra.

The BKA and AKA surgeries in September and October 1986 were 
due to insufficient blood flow for healing, related to the 
underlying severe peripheral vascular disease.  There is no 
medical opinion that such surgeries were inopportune, or the 
result of disease or injury, or aggravation of the existing 
peripheral vascular disease as a result of the surgical 
treatment, and it has not been shown that the additional 
surgery was other than a necessary consequence of medical 
treatment properly administered with the express consent of 
the veteran.  This is evidenced by the concern for vascular 
studies in September and an angiogram in October.  In other 
words there were concerns concerning the vascular integrity 
necessary for proper healing prior to the surgeries.  
Further, the record shows that the veteran did consent to the 
surgeries, and was advised of the attendant risks.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet her initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

As the appellant's claim for entitlement to accrued 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) related to left lower 
extremity amputations in 1986 is not well-grounded, her claim 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

